Matter of Castellane (2018 NY Slip Op 03203)





Matter of Castellane


2018 NY Slip Op 03203


Decided on May 3, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 3, 2018

[*1]In the Matter of RICHARD CASTELLANE, an Attorney. 
(Attorney Registration No. 1892637)

Calendar Date: April 23, 2018

Before: Egan Jr., J.P., Clark, Mulvey, Rumsey and Pritzker, JJ.


Richard Castellane, Munnsville, New York, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Richard Castellane was admitted to practice by this Court in 1983 and lists a business address in the Village of Munnsville, Madison County with the Office of Court Administration. Castellane now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Castellane is presently delinquent in his New York attorney registration requirements, having failed to register for the biennial period beginning in 2017 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Castellane is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of
Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Cunningham, 157 AD3d 1186, 1186 [2018]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Castellane must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Cotta, 157 AD3d 1185, 1186 [2018]).
Egan Jr., J.P., Clark, Mulvey, Rumsey and Pritzker, JJ., concur.
ORDERED that Richard Castellane's application for permission to resign is denied.